Citation Nr: 0105306	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-29 890A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
tinnitus.

2.  Entitlement to a compensable rating in accordance with 
the provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

In an August 2000 Memorandum Decision the United States Court 
of Appeals for Veterans Claims (Court) affirmed a February 
1999 decision of the Board as to the denial of an increased 
(compensable) rating for the veteran's service-connected 
bilateral hearing loss, and vacated and remanded to the Board 
additional issues of entitlement to an increased 
(compensable) rating for tinnitus, and for entitlement to a 
compensable rating in accordance with the provisions of 38 
C.F.R. § 3.324 (2000).  Judgment was entered in September 
2000.  The decision to vacate and remand the issues of 
entitlement to an increased (compensable) rating for 
tinnitus, and for entitlement to a compensable rating in 
accordance with the provisions of 38 C.F.R. § 3.324, was 
based upon the Court's determination that the veteran's July 
1997 notice of disagreement (NOD) was sufficient to express 
dissatisfaction or disagreement with all the determinations 
of the June 1997 RO decision.  

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely NOD with the AOJ and is perfected 
by the claimant's filing a substantive appeal with the AOJ.  
See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 
128 (1999); see also 38 U.S.C.A. § 7105 (West 1991).  When an 
NOD is timely filed, the agency of original jurisdiction must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the agency of original 
jurisdiction must prepare a statement of the case (SOC) 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the NOD is 
withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26.  Here, the Court has determined that the 
veteran's July 1997 NOD was sufficient to place the issues of 
entitlement to an increased (compensable) rating for tinnitus 
and for entitlement to a compensable rating in accordance 
with the provisions of 38 C.F.R. § 3.324 in appellate status.  
Thus, these issues must be remanded to the RO for issuance of 
an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to afford due process 
of law, it is the opinion of the Board that further action in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following:

1.  In light of the above, the RO must 
review the claims file and ensure that 
all notification and development 
action(s) required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  After completion of the above, and 
only if the veteran's claims are not 
granted, the RO should issue a statement 
of the case to the veteran and his 
attorney, concerning the issues of 
entitlement to an increased (compensable) 
rating for tinnitus and for entitlement 
to a compensable rating in accordance 
with the provisions of 38 C.F.R. § 3.324, 
and afford the applicable time to respond 
by filing a substantive appeal, Form 9, 
if it is his intention then to pursue his 
appeal to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to comply with the instructions of the Court and afford due 
process of law.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


